DETAILED ACTION

Claims 1-24 and 31 were rejected in the Office Action mailed on 02/11/2022. 
Applicant’s response filed 11/04/2021 is acknowledged.  In the response, applicant amended claim 1 and canceled claim 4.  
Claims 1-3, 5-25 and 31 are pending with claim 25 remaining withdrawn.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-24 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 27 of U.S. Patent No. 11284975 (15/559,121), herein ‘975,  in view of Galehr (US 2009/0075238).   
The limitations of Instant claim 1 are met by claims 1, 3-4, 10 and 13 of ‘975 in view of Galehr.   
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039, 0066].  Galehr further teaches the holder is held on or in the work holding fixture of a machining device [Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘975 as well as having the holder held in a machining device as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks and that the holder is typically held in a machining device thus one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank for example by lot number.  Thus modified ‘975 meets the claim requirements.
 The limitations of Instant claim 2 are met by claims 11 of ‘975.  The limitations of Instant claim 3 are met by claim 12 of ‘975.  The limitations of Instant claim 5 are met by claim 14 of ‘975.  The limitations of Instant claim 6 are met by claim 15 of ‘975.  The limitations of Instant claim 7 are met by claims 1 and 10 of ‘975.  The limitations of Instant claim 8 are met by claims 4 and 10 of ‘975.  The limitations of Instant claim 9 are met by claims 5-6 and 9 of ‘975.  The limitations of Instant claim 10 are met by claim 6 of ‘975.  The limitations of Instant claim 11 are met by claim 7 of ‘975.   The limitations of Instant claim 12 are met by claim 8 of ‘975.   The limitations of Instant claim 13 are met by claim 9 of ‘975.  The limitations of Instant claim 14 are met by claim 23 of ‘975.  The limitations of Instant claim 15 are met by claim 24 of ‘975.   The limitations of Instant claim 16 are met by claim 25 of ‘975.   The limitations of Instant claim 17 are met by claim 26 of ‘975.   The limitations of Instant claim 18 are met by claim 16 of ‘975.   The limitations of Instant claim 19 are met by claim 17 of ‘975.  The limitations of Instant claim 20 are met by claim 18 of ‘975.   The limitations of Instant claim 21 are met by claim 19 of ‘975.   The limitations of Instant claim 22 are met by claim 20 of ‘975.     The limitations of Instant claim 23 are met by claim 21 of ‘975.    The limitations of Instant claim 24 are met by claim 22 of ‘975.     The limitations of Instant claim 31 are met by claim 27 of ‘975.
 	

Response to Arguments
The double patenting rejections for US patents 11109948 (15/559,102) and 11185397(15/559,335) are withdrawn based upon the claim amendments.  The rejection based on 15/559,121 now US 11284975 remains and is updated as set forth above. 
Applicant’s arguments, see  Pg. 2, filed 04/22/2022, with respect to the rejections of claim(s) based on Althoff and Althoff in view of Gubler  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ganley et al. (JP 2010-022610) [IDS dated: 04/11/2022].
Applicant's arguments filed 04/22/2022 regarding the rejections based on Filser have been fully considered but they are not persuasive.  Applicant primarily argues that the frame portion (12) set forth as the positioning portion is not part of the workpiece but part of the holder.  This is not persuasive as shown for example in Figures 5 and 6 the entire unit can be considered the workpiece as there are no limitations within the claims to limit what materials may or may not be considered the workpiece/blank including whether the pieces are adhered together or not, they may still be interpreted as the one workpiece.   The frame portion (12) for example in Figures 5 and 6 is clearly part of a unit and that unit may be considered the workpiece as such the rejections stand as set forth below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Filser et al. (US 2004/0072121) [IDS dated: 10/02/2018], herein Filser, in view of Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff.
In regards to claim 1, Filser teaches a holding device for a ceramic blank [Title].  The holding member is arranged so as to directly contact over an entire circumference on a circumferential portion of the blank body [Abstract, 0009, 0011, Figs. 1-2, 5-6 and 13-15].  The blank body itself comprises at least a one first positioning portion (12) at a part facing the holding member [0009, 0011, Figs. 1-2, 5-6 and 13-15]. Filser further teaches the first positioning portion (12) is arranged over an entire circumference of the blank body [Figs. 1 and 5-6].  The holding member itself comprises a second positioning portion, a recess, engaged with the first positioning portion around an entire circumference of the first position portion and thus an entire circumference of the blank body [0053-0054, Fig. 15].    The holding device is held by a machining apparatus [Abstract, 0053, Claim 1].  Filser teaches that information which can be read optically or by machine, in particular the shrinkage factor and/or the green density, is provided on the exposed part of the blank along (12) [Claim 10].  Thus, Filser does not teach that the information is given to the holding member.
Althoff teaches a device for producing dental workpieces [Title].  
Althoff further teaches the holding member further includes a barcode which serves to identify the material, dimensions and/or other properties of the blank contained in the holding device [0063, Fig. 1].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added the information to the holder of Filser as taught by Althoff.  As Althoff teaches it is conventionally known to add information to the holder then one would have had a reasonable expectation of success.

In regards to claim 2, Filser further teaches the first positioning portion (12) is convex and the second positioning portion is a recess that is fitted to engage the first positioning portion [0053-0054, Fig. 15].

In regards to claim 3, Filser further teaches the first positioning portion (12) is convex and the second positioning portion is a recess that has a width equivalent to the convex first positioning portion which is inserted into the recess [0053-0054, Fig. 15].

In regards to claim 5, Filser further teaches second positioning portion is a recess/groove into which the first positioning portion is inserted [0053-0054, Fig. 15].

In regards to claim 6, Filser further teaches the first positioning portion is columnar shape [Figs. 1-2 and 5-6].

In regards to claim 7, Filser further teaches blank comprises a projection portion (12) arranged in the circumferential portion, with the first positioning portion (for example the face labeled D in Fig 1) arranged on the projecting portion [Figs. 1-2 and 5-6].  The holding member is arranged in at least a projection direction of the projection portion [Fig. 15].

In regards to claim 8, modified Filser teaches the limitations of claim 7 as set forth above.  Filser teaches the projecting portion is arranged along a circumferential portion of the blank in a successive manner [Figs. 1, 5-6]. 
Filser discloses the claimed invention except for the holding member having a ring shape. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a ring shaped holding member depending on the shape of the blank, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 9, modified Filser teaches the limitations of claim 7 as set forth above.  Filser teaches the blank comprises a first surface (for example 10) and a second surface arranged on a side opposite to the first surface, the circumferential portion (12) is arranged between the first surface and the second surface, the projecting portion comprises a third surface directed in the same direction as the first surface, a fourth surface directed in the same direction as the second surface, and a fifth surface connecting the third surface and the fourth surface, and the holding member covers at least one part of the fifth surface [Figs. 5 and 15].

In regards to claim 10, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the holder comprises a first surface directed in the same direction as the third surface of the projecting portion and a second surface directed in the same direction as the fourth surface of the projecting portion [Figs. 5 and 15].

In regards to claim 11, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the first surface of the holding member is present on a side closer to the first surface of the workpiece body than the third surface of the projecting portion [Figs. 1-2, 5-6, 10 and 15].

In regards to claim 12, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the fourth surface of the holding member is present on a side closer to the second surface of the workpiece body than the fourth surface of the projecting portion [Figs. 1-2, 5-6, 10 and 15].


In regards to claim 13, modified Filser teaches the limitations of claim 9 as set forth above.  Filser further teaches the holding member covers at least one part of the third surface and the fourth surface of the projection portion [Fig. 15].


In regards to claim 14, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the projection portion has a thickness equivalent to that of the holding member [Fig. 15].
Alternating, Filser discloses the claimed invention except for the width of the projecting portion being a thickness equivalent to that of the holding member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to width of the projecting portions within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

In regards to claim 15, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches blank has a thickness of 1 to 8 mm and the projecting portion is at most 25 % of the thickness [0011].  This overlaps the claimed range.

In regards to claim 16, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the projecting portion is arranged at the central area of the blank in a thickness direction [Figs. 1-2, 4-5].

In regards to claim 17, modified Filser teaches the limitations of claim 7 as set forth above.  Filser further teaches the workpiece body is formed by machining the balance and comprise a machined item connected to the projecting portion [0021-0022, 0050-0053, Figs. 7, 10-11]

In regards to claim 18, Filser further teaches the holder is made of 2 or more parts [0053].

In regards to claim 19, Filser further teaches the holder is made convex and concave parts, i.e. holes and screws, and the screws engage in the holes to fasten the holder [0053].

In regards to claim 20, Filser further teaches the blank is ceramic [Abstract, 0043, 0054].

In regards to claim 23, Filser further teaches the holding member directly contacts the blank body through the projecting portion [Figs. 10, 15].

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Filser et al. (US 2004/0072121) [IDS dated: 10/02/2018], herein Filser, in view of  Althoff et al. (US 2003/0132539) [IDS dated: 09/18/2017], herein Althoff,  as applied to claim 1 above, and further in view of Gubler et al. (US 2010/0028836).

In regards to claim 21, Filser teaches the blank is ceramic [Abstract, 0002].  However, Fisler does not teach that the blank is semi-sintered.
Gubler teaches a process for producing dental prostheses [Title].  Gubler teaches the blank is a ceramic material [0005, Claim 1].  Gubler further teaches the blank is a zirconium oxide which has not been subjected to a final sintering and thus the crystal grains are not completely sintered [0008-009, Claims 8, 11-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic blank of Gubler as the blank of Filser.  One would have been motivated to do so as it would be the simple substitution for one known dental blank for another and thus one would to obtain predictable results.

In regards to claim 31, Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].


Claims 1, 2-3, 5, 7, 9, 16-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ganley et al. (JP 2010-022610) [IDS dated: 04/11/2022], herein Ganley.
The examiner has provided a translation of  JP 2010-022610.  The citations herein refer to the provided translation.

In regards to claim 1, Ganley teaches cluster mill blanks including sub-blanks held in a framework for use in a  CAD/CAM machine system [Abstract, 0060, Figs. 25, 32-both Figures are reproduced below].  The blank includes a first positioning portion (146) arranged over an entire circumference of the blank body [Fig. 32].  The first positioning portion is engaged in the framework/holder at a second position portion within the framework [Fig. 25].  The framework/holder is arranged to directly contact of blank over an entire circumference of the blank body [Fig. 25].   The framework is held in a milling apparatus [0014, 0016-0017].  Ganley further teaches that either blank and/or the framework/holder may be marked with an index or alphanumeric code, a bar code or other type of identification in a computer readable format [0032].
While not expressly teach the information is a lot number, a color or shade a shrinkage ratio and a discrimination for upper/lower sides, it would have obvious to one of ordinary skill that a bar code or numeric code could be linked to any of this information claimed such as a lot number.  


    PNG
    media_image1.png
    339
    627
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    522
    media_image2.png
    Greyscale

OA Fig. 1: Ganley’s Fig. 32 (left) and Fig. 25 (right).

 In regards to claims 2-3, Ganley further teaches the first positioning portion (146) is convex and fits into the concave portion of the second positioning portion in the framework [Fig. 32].

In regards to claim 5, Ganley further teaches the second position portion has a groove shape [Fig. 32].

In regards to claim 7,   Ganley further teaches the blank includes a projection portion projecting from the circumferential portion and the first positioning portion (146) is arranged on the projecting portion [Fig. 25].  The framework is arranged in at least a projecting direction of the projecting portion [Fig. 32].

In regards to claim 9,   Ganley teaches the limitations of claim 7 as set forth above.  Ganley further teaches the blank body comprises a first surface and a second surface arranged on a side opposite to the first surface, the circumferential portion is arranged between the first surface and the second surface, the projecting portion comprises a third surface directed in the same direction as the first surface, a fourth surface directed in the same direction as the second surface, and a fifth surface connecting the third surface and the fourth surface, and the framework holding member covers at least one part of the fifth surface [Fig. 32].

In regards to claim 16,   Ganley teaches the limitations of claim 7 as set forth above.  Ganley further teaches that the projection portion is arranged at the central area of the blank in a thickness direction [Fig. 25].

In regards to claim 17,   Ganley teaches the limitations of claim 7 as set forth above.  Ganley does not expressly state that the blank comprises a machined item connected to the outer projecting portion of the blank.  However, as there are multiple blanks in the holder as the machined item is made it would be obvious to one of ordinary skill in the art that a machined item would be connected to the outer projecting portion of the blank in the framework so that the item doesn’t fall into the machine and each item would still be addressable.

In regards to claim 18, Ganley further teaches the holder is made of 2 or more parts [Fig. 27].

In regards to claim 19,   Ganley teaches the limitations of claim 18 as set forth above.  Ganley each of the parts of the framework comprises concave and convex portions which are arranged such that the concave portion and the convex portion are engaged with each other [Fig. 27] 

In regards to claim 20, Ganley further teaches the blank is a ceramic, a metallic material or a dental polymer [0035, claim 25].

In regards to claim 21, Ganley further teaches the blank is a soft sintered zirconia [0034].

In regards to claim 22, Ganley further teaches the blank is adhesively bonded to the framework/holder [0025].

In regards to claim 23, Ganley further teaches the framework directly contacts the blank’s body [Figs. 25, 32].

In regards to claim 24, Ganley further teaches the framework/holder is plastic [0030].

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ganley et al. (JP 2010-022610) [IDS dated: 04/11/2022], herein Ganley,  as applied to claim 1 above, and further in view of Gubler et al. (US 2010/0028836).

In regards to claim 21, Ganley teaches the blank is a dental ceramic [Claim 25].  However, Ganley does not teach that the blank is semi-sintered.
Gubler teaches a process for producing dental prostheses [Title].  Gubler teaches the blank is a ceramic material [0005, Claim 1].  Gubler further teaches the blank is a zirconium oxide which has not been subjected to a final sintering and thus the crystal grains are not completely sintered [0008-009, Claims 8, 11-12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the ceramic blank of Gubler as the blank of Ganley.  One would have been motivated to do so as it would be the simple substitution for one known ceramic dental blank for another and thus one would to obtain predictable results.

In regards to claim 31, Gubler further teaches the blank is created in the form of a compact through a pressing step into a disk shape [0005-0009].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/           Primary Examiner, Art Unit 1784